DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the amendment filed on December 7, 2020. As directed by the amendment: claims 14, 15, 25 and 26 have been amended, claims 1-13 were previously cancelled, claims 32 and 33 were previously withdrawn from further consideration as being directed to a nonelected invention, and new claim 34 has been added. Claims 14-34 are currently pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 14-31 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by McLoughlin, et al. (US 2014/0330203), hereinafter McLoughlin.

a body (cassette unit housing 320) configured to securely engage a first medicament container (syringe 310) to hold the first medicament container directly within the body (Fig. 12) [0308 – fourth cassette unit 301 is a variant of the third cassette unit 201, but now adapted to receiver a smaller syringe 310; 0309 – cassette unit 301 comprises an elongate form cassette unit housing 320 that is arranged for receipt of the syringe 310 and is sized and shaped for this purpose], the body (320) being configured for removal of the first medicament container from the body [0050 – the cassette unit is arranged to accommodate multiple syringe sizes. Common sizes of syringe include the 2.25 ml syringe and the 1 ml ‘long’ syringe, which has a smaller syringe barrel diameter; 0051 – accommodation of multiple syringe sizes within the same cassette unit geometry is achievable by providing suitable adapters to the barrel of the syringe; cassette unit can accommodate a syringe of different diameters, therefore, the body/cassette housing unit is capable of receiving a syringe different sizes and would also allow a syringe to be removed], the first medicament container having a first predetermined size and having a first volume capacity that is greater than a first volume of a medicament [0309 – 1 ml syringe; it is noted that the first medicament container is not being positively claimed]; and
an adapter (inner housing sleeve 330) [0051 – accommodation of multiple syringe sizes within the same cassette unit geometry is achievable by providing suitable adapters…In embodiments, sleeve form adapters are employed] adapted to hold a second medicament container (syringe 310) having a second predetermined size that is the inner housing sleeve acts as an adapter so that the cassette unit can accommodate syringes of different sizes and hence, different volume capacities. It is also noted that the second medicament container is not being positively claimed],
wherein the adapter (330) is separate from the body and configured to be inserted directly into the body to axially and rotationally fix [0312 – inner housing sleeve 330…can function similarly to the sleeve adapter 130 of the second cassette unit 101; 0313 – inner sleeve housing 330…interacts with the inner wall of the cassette unit housing 320, which thereby acts to constrain the position thereof the sleeve adapter; the position of the sleeve housing would include the axial position; 0315 – inner housing sleeve 330 also includes cap lock feature 340 arranged for locking interaction with…the removable cap 350 and…the cassette unit housing 320 for…preventing rotation of the cap 350 relative to the cassette unit housing 320; since inner housing sleeve 330 prevents rotation of the cap 350 relative to the cassette unit housing, the inner housing sleeve also would not be rotating] the adapter to the body when the body is free of the first medicament container [0054 – cassette unit is shaped and sized based on the geometry of the larger 2.25 ml syringe. A syringe having a smaller outer dimension may then be accommodated in this same cassette unit by use of a sleeve adapter that 
Regarding claim 15, McLoughlin discloses wherein the first volume capacity is approximately 2mL [0283 – 2.25 ml syringe].
Regarding claim 16, McLoughlin discloses wherein the adapter (330) comprises a distal rib (shoulder support feature 336) adapted to abut a distal end (Fig. 11; end near shoulder 311 of syringe 310) of the second medicament container (Fig. 11).
Regarding claim 17, McLoughlin discloses wherein the adapter (330) comprises at least one opening (annotated Fig. 12 below) providing visual access to the second medicament container (opening lines up with viewing window 322 of cassette unit house 320).

    PNG
    media_image1.png
    437
    426
    media_image1.png
    Greyscale

auto-injectors are ready to make an injection after a syringe is loaded; therefore, the syringe would have to be pre-filled] and a medicament cartridge.
Regarding claim 25, McLoughlin discloses a medicament delivery device (drive unit 70 + cassette unit 301) comprising: 
a housing (drive unit housing 71); and
a medicament container carrier (cassette unit 301) slidably disposed in the housing [0368 – user inserts cassette unit 301…within the cassette unit holder 75 of the drive unit 70], the medicament container carrier comprising:
a body (cassette unit housing 320) configured to securely engage a first medicament container (syringe 310) to hold the first medicament container directly within the body (Fig. 12) [0308 – fourth cassette unit 301 is a variant of the third cassette unit 201, but now adapted to receiver a smaller syringe 310; 0309 – cassette unit 301 comprises an elongate form cassette unit housing 320 that is arranged for receipt of the syringe 310 and is sized and shaped for this purpose], the body (320) being configured for removal of the first medicament container from the body [0050 – the cassette unit is arranged to accommodate multiple syringe sizes. Common sizes of syringe include the 2.25 ml syringe and the 1 ml ‘long’ syringe, which has a smaller syringe barrel diameter; 0051 – accommodation of multiple syringe sizes within the same cassette unit geometry is achievable by providing suitable adapters to the barrel of the syringe; cassette unit can accommodate a syringe of different diameters, therefore, the body/cassette housing unit is capable of receiving a syringe different sizes and would also allow a syringe to be removed], the first medicament container having a first predetermined size and having a first volume capacity that is greater than a first volume of a medicament [0309 – 1 ml syringe; it is noted that the first medicament container is not being positively claimed], and
an adapter (inner housing sleeve 330) [0051 – accommodation of multiple syringe sizes within the same cassette unit geometry is achievable by providing suitable adapters…In embodiments, sleeve form adapters are employed] adapted to hold a second medicament container (syringe 310) having a second predetermined size that is different from the first predetermined size and having a second volume capacity that is no more than the first volume of the medicament [0312 – housing sleeve 330 of fourth cassette unit 301 has a smaller effective inner diameter to that of the housing sleeve 230 of the third cassette unit 201, but has the same effective outer diameter; 0314 – inner sleeve housing 330 acts to sleeve…syringe barrel…to increase the effective diameter of the syringe barrel 312; the inner housing sleeve acts as an adapter so that the cassette unit can accommodate syringes of different sizes and hence, different volume capacities. It is also noted that the second medicament container is not being positively claimed],
wherein the adapter (330) is separate from the body and configured to be inserted directly into the body to axially and rotationally fix [0312 – inner housing sleeve 330…can function similarly to the sleeve adapter 130 of the second cassette unit 101; 0313 – inner sleeve housing 330…interacts with the inner wall of the cassette unit housing 320, which thereby acts to constrain the position thereof the sleeve adapter; the position of the sleeve housing would include the axial position; 0315 – inner housing sleeve 330 also includes cap lock feature 340 arranged for locking interaction with…the removable cap 350 and…the cassette unit housing 320 for…preventing rotation of the cap 350 relative to the cassette unit housing 320; since inner housing sleeve 330 prevents rotation of the cap 350 relative to the cassette unit housing, the inner housing sleeve also would not be rotating] the adapter to the body when the body is free of the first medicament container [0054 – cassette unit is shaped and sized based on the geometry of the larger 2.25 ml syringe. A syringe having a smaller outer dimension may then be accommodated in this same cassette unit by use of a sleeve adapter that effectively functions to adapt the outer syringe geometry to closely correspond to or to be identical with that of the 2.25 ml syringe].
Regarding claim 26, see claim 15.
Regarding claim 27, see claim 16.
Regarding claim 28, see claim 17.
Regarding claim 29, see claim 18.
Regarding claim 30, see claims 19-22.
Regarding claim 31, McLoughlin discloses wherein the first medicament container and the second medicament container are each one of a pre-filled syringe and a medicament cartridge, and wherein the medicament delivery device is an auto-injector [0008 – auto-injectors disclosed herein…include a re-usable drive unit and a cassette unit comprising a syringe; auto-injectors are ready to make an injection after a syringe is loaded; therefore, the syringe would have to be pre-filled].

McLoughlin discloses a medicament container carrier (cassette unit 101) comprising:
a body (housing 120) configured to securely engage a first medicament container (syringe 110) to hold the first medicament container directly within the body (Fig. 6) [0293 – housing 120 of the cassette unit 101 is arranged to define a…cavity sized and shaped for generally fixed receipt of the syringe 110], and the body being configured for removal of the first medicament container from the body [0050 – the cassette unit is arranged to accommodate multiple syringe sizes. Common sizes of syringe include the 2.25 ml syringe and the 1 ml ‘long’ syringe, which has a smaller syringe barrel diameter; 0051 – accommodation of multiple syringe sizes within the same cassette unit geometry is achievable by providing suitable adapters to the barrel of the syringe; cassette unit can accommodate a syringe of different diameters, therefore, the body/cassette housing unit is capable of receiving a syringe different sizes and would also allow a syringe to be removed], the first medicament container having a first predetermined size and having a first volume capacity that is greater than a first volume of a medicament [0283 – 2.25 ml syringe; it is noted that the first medicament container is not being positively claimed]; and
an adapter (sleeve adapter 130) adapted to hold a second medicament container (syringe 110) having a second predetermined size that is different from the first predetermined size and having a second volume capacity that is no more than the first volume of the medicament [0290 – cassette unit 1 herein may be arranged to the inner housing sleeve acts as an adapter so that the cassette unit can accommodate syringes of different sizes and hence, different volume capacities. It is also noted that the second medicament container is not being positively claimed]],
wherein the adapter (130) is separate from the body and configured to be inserted directly into the body to couple the adapter to the body when the body is free of the first medicament container [0054 – cassette unit is shaped and sized based on the geometry of the larger 2.25 ml syringe. A syringe having a smaller outer dimension may then be accommodated in this same cassette unit by use of a sleeve adapter that effectively functions to adapt the outer syringe geometry to closely correspond to or to be identical with that of the 2.25 ml syringe],
wherein the adapter (130) comprises at least one resilient arm (flexible fingers 135, 138) adapted to engage the second medicament container [0294 – rearward flexible fingers 135 allow adapter 130 to snap-fit over the flange 116 of syringe barrel],
wherein the at least one resilient arm (135, 138) comprises a U-shaped portion (annotated Fig. 6 below), and
wherein the at least one resilient arm (135, 138) is adapted to engage the body (20) (Fig. 5A) [0298 – sleeve adapter 130 for the syringe 110 interacts with the inner .

    PNG
    media_image2.png
    427
    373
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 18-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McLoughlin.
Regarding claim 18, McLoughlin discloses the medicament container carrier of claim 14 (seen in the embodiment of Figs. 10-12), but fails to disclose wherein the adapter comprises at least one resilient arm adapted to engage the second medicament container.
However, McLoughlin teaches an embodiment (Figs. 4-6) wherein the adapter (130) comprises at least one resilient arm (flexible fingers 135, 138) adapted to engage the second medicament container [0294 – rearward flexible fingers 135 allow adapter 130 to snap-fit over the flange 116 of syringe barrel].

Regarding claim 19, McLoughlin in view of the embodiment of Figs. 4-6 discloses wherein the at least one resilient arm (135, 138) comprises a first ramp adapted to engage a distal face of a flange (flange 116) of the second medicament container to deflect the at least one resilient arm in a first radial direction [0294 – rearward flexible fingers 135 allow adapter 130 to snap-fit over the flange 116 of syringe barrel…the flange 116 of the syringe 110 is effectively captured by the flange-receiving part 132].
Regarding claim 20, McLoughlin in view of the embodiment of Figs. 4-6 discloses wherein the at least one resilient arm (135, 138) further comprises:
a first abutment surface (annotated Fig. 6 below) adapted to engage the flange to prevent rotation of the second medicament container about a longitudinal axis of the adapter relative to the adapter, and
a second abutment surface (Fig. 6 below) adapted to engage the flange to prevent axial displacement of the second medicament container relative to the adapter [0294 – rearward flexible fingers snap-fit over flange of syringe barrel…the flange 116 of 

    PNG
    media_image3.png
    360
    315
    media_image3.png
    Greyscale

Regarding claim 21, McLoughlin in view of the embodiment of Figs. 4-6 discloses wherein the at least one resilient arm (135, 138) further comprises:
a second ramp adapted to engage an engagement element (inner wall 123) on the body (20) to deflect the at least one resilient arm in a second radial direction [0298 – inner wall of the cassette unit housing 120 prevents flexible fingers 135, 138 from flexing outwards when injection loads are applied to the syringe].
Regarding claim 22, McLoughlin in view of the embodiment of Figs. 4-6 discloses wherein the at least one resilient arm (135, 138) further comprises:
a third abutment surface adapted to abut a proximal stop (inner wall 123) in the body to prevent axial displacement of the adapter relative to the body [0298 – sleeve 
a fourth abutment surface adapted to engage a restricting surface in the body to prevent rotation of the adapter about a longitudinal axis of the body relative to the body [0298 – sleeve adapter 130 interacts with inner wall 123 of the cassette unit housing, which acts to constrain the position of the sleeve adapter 130 and syringe 110 within the cassette unit housing…the syringe 110 is effectively secured within the cassette unit housing 101].
Regarding claim 23, McLoughlin in view of the embodiment of Figs. 4-6 discloses wherein the proximal stop (123) is formed in an aperture (viewing window 122) on the body [0291 – cassette unit 101 comprises an elongate form cassette unit housing 120 with…viewing window 122 that is arranged for receipt of the syringe 110 and is sized and shaped for this purpose].

Response to Arguments
Applicant's arguments filed December 7, 2020 have been fully considered but they are not persuasive. Regarding Applicant’s assertion that McLoughlin does not disclose that the amended limitation of the adapter being configured to be axially and rotationally fixed to the body (Remarks, pg. 8-9), the Examiner respectfully disagrees. As detailed in the rejection above, McLoughlin discloses in at least one embodiment (Fig. 10-12) in paragraphs [0312-0313, 0315], which states that the position of the adapter is constrained within the body (housing 320) and that the adapter has a cap lock feature that prevents the cap of the body from rotating relative to the housing. In .
Regarding Applicant’s assertion that new claim 34 is not disclosed by McLoughlin (Remarks, pg. 10), the Examiner respectfully disagrees. As detailed in the rejection above, the fingers 135, 158 of the adapter are separated by slits 134, 137 such that the fingers form a U-shape.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENG LEE whose telephone number is (571)270-3662.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WL/Examiner, Art Unit 3783  
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783